Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without understanding the bases of the “manipulating modules”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Here paragraph [0051] claims establishing a selection and ordering of a plurality of manipulating modules. It is unclear if these modules are hardware modules or software processes. Does it each module in singular represent a particular software operation or hardware function.
Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a “computer processor”, does not reasonably provide enablement for “manipulating modules”.  The specification does not enable any person skilled in the art understand of the meaning or definition of the “manipulating modules” of the invention commensurate in scope with these claims. 

Claim Rejections - 35 USC §101
6.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to non-statutory subject matter. Claims 1-20 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to and abstract idea or an idea of itself, for organizing human activities. Wherein further the activity here is the re-ordering or information with the intent to manipulate data or normalize data. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: Mere instructions to implement the idea on a generic computer (i.e. “computer processor”). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
I. Is the Claim to a Process, Machine, Manufacture or Composition of Matter and II? Does The Claim Recite An Abstract Ide Law of Nature, or Natural Phenomenon?
Representative Claim 1, recites: A method of normalizing data and data format of automotive data associated with connected vehicles and obtained from a plurality of sources, the method comprising:
(a) obtaining from a plurality of sources, a plurality of data entries relating to connected vehicles and presented in different data formats;
(b) enabling selection and ordering of a plurality of manipulating modules configured to manipulate data or data format of said data entries, to yield one or more selected and ordered manipulating modules; and

(d) wherein the manipulating modules are configured to manipulate at least: a data type, data name, data format, and data content of the data entries, in accordance with normalization rules.
Steps (a)-(d), describe a theoretical manner of:
(a)    obtaining data entries
(b)    enabling manipulating modules and the yield of selected manipulating modules (selection of computing capacities to manipulate data entries)
(c)    executing manipulating modules using a computer processor 
 (d)    achieve manipulation of data wherein data entries are normalized based on normalization rules.
The U.S. Supreme Court, in its’ 2014 decision Alice Carp, v, CLS Bank, iooked at the patentabiiity of software patent claims under U.S.C. 35 Section 101 by appiying the two-step test it had set forth in Mayo v. Prometheus. In applying the two-step test, the Supreme Court instructed lower courts to first determine whether the claims are directed to an abstract idea. Secondly, it must be determined whether claims include elements showing an inventive concept that transforms the idea into a patent-eligible invention.
Considering the instant claims, firstly, the above steps (a)-(d), correspond to a theoretical manner identified as an abstract idea by the courts under the category of “An idea of itself” as exemplified by precedential court cases (See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014) and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._[101 USPQ2d 1961] (2012) and see In re Bilski, 88 USPQ2d 1385 (Fed. Cir. 2008))
Secondly, there is no clear recitation of an inventive step. Following steps (a)~ (d) results in the end result of reformatting or reorganizing data fields by manipulating/normalization of previously obtained data fields. Obviously, the feature of “manipulating“ information would completed by generic computer processing functions. Therefore, the only conceptual element of importance is to “yield a plurality of respective data entries that are normalized in accordance with a predefined data format”. The “manipulating" amounts to a mere re-formatting or re-arrangement of “of data entries” based on the normalization rules. In this case, any generic computer with processing means can perform these conceptual steps.
Furthermore, claim limitations of" sequencing of reporting” map distinctly with In re Bilski, 88 USPQ2d 1385 (Fed. Cir. 2008). Here, the claims are following steps yield a plurality of respective data entries that are normalized in accordance with a predefined data format”, in this case all steps (a)-(d) can be completely solely by a human, human operating a generic computer or a generic computer (needing no further improvement) by itself, in Bilski, it was held that the Applicants’ claims perform steps that can be completed by a human or by "any kind of machine or by any combination thereof" and “thus concluded they claim an abstract idea indelible for patent protection” .idat 1388.
Secondly, the claims of Bliskl also recite steps that result In the "initiating a series of transactions” that “balances the risk position”. Here, the "balances” relates to the “manipulate” (outlined as step d above) described in the instant claims wherein “data entries that are normalized in accordance with a predefined data format ". Furthermore, in both cases, the instant claims and Bilski the there is an initiating/generating a pattern, order or mere transformation of data. Here, this ‘sequencing’ or created “series” is a mere manipulation of abstract information, such that the Courts held that these are "ineligible transformations". See, “.id at 1338. In the instant claims there is no transformation of any physical object or substances. Here, there is only a manipulation or in this case re-ordering/re-sequencing of data field information.
III. Does the Claim Recite Additional Elements That Integrate the Judicial Exception Into a Practical Application?
Claim 1, recites elements that may go beyond the abstract idea. Specifically, step (b) recites ‘enabling selection and ordering of a plurality of manipulating modules configured to manipulate data’. Here, “the enabling section” has a relationship to the “manipulating modules” and that relationship is used to select “ordered manipulating modules”. However, this relationship does not imply or impart inventive subject matter because a person using cognitive skills could utilize a computer processor to select manipulating modules. Moreover, almost any generic computer could also select manipulating modules. Furthermore, 'f ordering of a plurality of manipulating modules’ are not a patentable invention, and merely using a generic computer to manage or control functions does not rise to the level of patentability.
Claim 1, further describes the elements of " to yield one or more selected and ordered manipulating modules ". Here, a generic computer could “yield” at least one manipulating module or a plurality of ordered manipulating modules. It is notoriously well-known that a generic computer can select a series or order of computing resources/modules to manipulate data.
 	Furthermore, it would be expected that a generic computer would have the ability to process and organize information based on given instructions. Such organization and processing can be implemented manually under the control of a human computer operator or automatically.

IV. Insignificant Extra-Solution Activity
Another consideration is whether claim 1 integrates the judicial exception into a practical application or recites significantly more in whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. 
Step (B) of claim 1 recites “enabling selection and ordering of a plurality of manipulating modules configured to manipulate data or data format of said data entries, to yield one or more selected and ordered manipulating modules”. This amounts to pre-solution activity.
Courts, have held, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.
Here, the extra-solution limitation is well-known. In Re Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional 
Here, “enabling selection and ordering of a plurality of manipulating modules configured to manipulate data or data format of said data entries”.  While the term “manipulating modules” is not well defined by instant specification it is understood to be either a software module or processing capability. It is well known that an order of software modules or processing module could be used to manipulate or process data.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rybak et al. (2014/0040434  A1).
Regarding claim 1, 13, 20, Rybak discloses a method, a sytem for normalizing data and non-transitory computer readable medium for normalizing data and data format of automotive data associated with connected vehicles and obtained from a plurality of sources, the method comprising:

enabling selection and ordering of a plurality of manipulating modules configured to manipulate data or data format of said data entries, to yield one or more selected and ordered manipulating modules (see [0187], “The present systems and methods may also be implemented as a computer-readable/useable medium that includes computer program code to enable one or more computer devices to implement each of the various process steps in a method in accordance with the present system and method. ”, hereby “process 
executing the selected and ordered manipulating modules (see implemented, therefore executing in [0187]), using a computer processor (see “practiced on virtually any manner of computer device” and see processor [0187]), on said data entries, to yield a plurality of respective data entries that are normalized (see [0047], “vehicle operation data in a format that is optimized for a requesting device, for example by adapting the display of information to the display requirements associated for example with a particular mobile device, tablet computer, desktop computer, or onboard computer device in a vehicle”) in accordance with a predefined data format (see [0175], “through the use of policies. The enterprise service bus also allows for message redirection based on content, transformation of data into other formats.”),
wherein the manipulating modules are configured to manipulate at least: a data type, data name, data format (data format [0047]/[0175]), and data content (content [0175]) of the data entries (data relating to vehicle operation [0022] entered as “data values”), in accordance with normalization rules (see [0119], “The operator of the 
 	Regarding claim 2, Rybak discloses the method according to claim 1, wherein the selection and ordering are carried out by a human user over a user interface (see user interface [002]).
Regarding claim 3, Rybak discloses the method according to claim 1, wherein the selection and ordering (see [0187], “implement each of the various process steps”) are carried out automatically by a computer processor (automatically as indicated by processor logic) based on the normalization rules (see policies [0175]).
 	Regarding claim 4, Rybak discloses the method according to claim 1, further comprising applying machine learning (see [0097] describes machine learning capability as intelligence.. “As vehicles become more intelligent (i.e. capable of monitoring and controlling more operating parameters), communication enablers such as the data harvesting device 62 described herein will inevitably make the conversation with other vehicles and humans richer and more valuable in any social media environment”) to 
 	Regarding claim 5, Rybak discloses the method according to claim 1, wherein the plurality of manipulating modules comprises a name manipulating module configured to rename an attribute of the data entry, based on a policy rule compliant with the normalization rules (see policies [0175]).
 	Regarding claim 6, Rybak discloses the method according to claim 1, wherein the plurality of manipulating modules comprises a data type manipulation module configured to change the data type of the data entry from a first data type to a second data type (see data transformation [0175]).
 	Regarding claim 7, Rybak discloses the method according to claim 1, wherein the plurality of manipulating modules further comprises a unit transformation module configured to transform a unit type of a metric associated with the data entry from a first unit type to a second unit type (see data transformation [0175], thereby implying transformation module of sorts).
 	Regarding claim 8, Rybak discloses the method according to claim 1, wherein the plurality of manipulating modules further comprises a custom module, configured to manipulate data 
 	Regarding claim 9, Rybak discloses the method according to claim 1, wherein the plurality of manipulating modules further comprises a data enrichment module configured to enrich a data record of the data entry with predefined values ( [0119] “This library is used to establish configuration data for the data harvesting unit, particular for the model and make of the vehicle to which the device is installed”, therefore data is enriched).
 	Regarding claim 10, Rybak discloses the method according to claim 1, wherein the plurality of manipulating modules further comprises a data de-resolution module configured to reduce an accuracy of a data record of the data entry (see [0175], “and censorship of data through the use of policies”).
 	Regarding claim 11, Rybak discloses the method according to claim 1, further comprising applying data anonymization on at least one part of an attribute of the data entry rendering it unreadable, after the executing of the selected and ordered manipulating modules (see [0175], “and censorship of data through the use of policies”).
 	Regarding claim 12, Rybak discloses the method according to claim 1, wherein the manipulating of the data entries in accordance with the normalization rules is carried out by executing similar selected and ordered manipulating modules for data entries from similar data sources or from similar sensors (see [0186], “The computer device 100 may form part of a network via a network interface 111, allowing the computer device 100 to communicate with other suitably configured data processing systems (not shown). One or more different types of sensors 130 may be used to receive input from various sources.”).
 	Regarding claim 14, Rybak discloses the system according to claim 13, wherein the selection and ordering are carried out by a human user over a user interface (see user interface [002])..
 	Regarding claim 15, Rybak discloses the system according to claim 13, wherein the selection and ordering are carried out automatically by a computer processor based on the normalization rules (automatically as indicated by processor logic) based on the normalization rules (see policies [0175]).
 	Regarding claim 16, Rybak discloses the system according to claim 13, further comprising a learning module configured to apply machine learning to an incoming stream of the plurality of data entries, to update the normalization rules (see [0097] describes 
 	Regarding claim 17, Rybak discloses the system according to claim 13, wherein the plurality of manipulating modules comprise a name manipulation module configured to rename an attribute of the data entry, based on a policy rule compliant with the normalization rules (see policies [0175]).
 	Regarding claim 18, Rybak discloses the system according to claim 13, wherein the plurality of manipulating modules comprise a data type manipulation module configured to manipulate the data type of the data entry from a first data type to a second data type (see data transformation [0175], thereby implying transformation module of sorts).

 	Regarding claim 19, Rybak discloses the system according to claim 13, wherein the plurality of manipulating modules .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiappone et al. US 2017/0180289 A1 – disclosers aspects of connected vehicle messaging but does not disclose certain elements related to normalizing data fields.
Pellegrino et al. US 2002/0161820 A1 - disclosers aspects of connected vehicle messaging but does not disclose certain elements related to normalizing data fields.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.



/KHALID W SHAHEED/Primary Examiner, Art Unit 2643